IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 16, 2008

                                       No. 07-60671                   Charles R. Fulbruge III
                                                                              Clerk

DONAL MCLEAN SNYDER, III; DONAL MCLEAN SNYDER, JR.; PAM
SNYDER

                                                  Plaintiffs-Appellants
v.

UNITED STATES OF AMERICA

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:04-CV-627


Before JOLLY, BARKSDALE and HAYNES, Circuit Judges.
PER CURIAM:*
       The Snyder family appeals the district court’s dismissal for want of subject
matter jurisdiction of their lawsuit against the United States.                  Premising
jurisdiction on the Federal Tort Claims Act, the Snyders brought various tort
claims against the United States based upon its alleged misconduct in disposing
of waste at a Marine Corps base in the early 1970s. 28 U.S.C. § 1346(b)(2006)
We have carefully reviewed the parties’ briefs and the pertinent portions of the


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 07-60671

record. The district judge entered a thorough and thoughtful opinion styled as
an Order and Reasons Dismissing Case for Lack of Subject Matter Jurisdiction.
Essentially for the reasons stated by the district court, the judgment of the
district court is AFFIRMED.




                                      2